IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  December 11, 2001 Session

         STUART EDWIN LOWENKRON v. LAURA ANN PASKULY
                         LOWENKRON

                    Appeal from the Chancery Court for Hamblen County
                       No. 98-275    Thomas R. Frierson, Chancellor

                                   FILED JANUARY 17, 2002

                                  No. E2001-00957-COA-R3-CV


The spousal support obligation of the appellant was suspended during his disability, but was ordered
to resume when he returned to the practice of medicine. He disfavors the requirement that he must
resume alimony payments when he returns to employment. Judgment affirmed.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which HOUSTON M. GODDARD , P.J.
and HERSCHEL P. FRANKS, J., joined.

Douglas R. Beier, Morristown, Tennessee, for the appellant, Stuart Edwin Lowenkron.

Denise Terry Stapleton, Morristown, Tennessee, for the appellee, Laura Ann Paskuly Lowenkron.

                                             OPINION

        These parties were divorced in January 1999 and have since engaged in a flurry of motions
and petitions, one of which was filed by the appellant in March 2000 to modify his spousal support
obligation of $1,800.00 monthly for 24 months, $1,250.00 monthly for 24 months, and $1,000.00
monthly for 24 months, owing to his inability to practice medicine because of chronic depression.
He alleged that his monthly income decreased from an average of $23,000.00 to $8,000.00, which
he received pursuant to a policy of disability insurance, which, superimposed upon his former wife’s
relocation to New York where she resides with her parents who provide support, constitutes a change
of circumstances justifying termination of his obligation of support.

        The appellant argues that while the Chancellor was correct in suspending his alimony
obligation until he returned to practice, he erred in ordering the suspension to be temporary since his
future income could not now be determined. His argument continues that the obligation should be
terminated, not subject to reinstatement except upon notice and hearing at an appropriate time.
        This is the issue presented for review, which is de novo on the record. We presume the
correction of the judgment unless the evidence otherwise preponderates. Rule 13(d) T.R.A.P.

        We are not here concerned with the amount of alimony, which is largely a discretionary
matter for the trial judge, see, Anderton v. Anderton, 988 S.W.2d 675 (Tenn. Ct. App. 1998), and
we have heretofore affirmed the appellee’s entitlement to a rehabilitation award. See, Lowenkron
v. Lowenkron, 2000 Tenn. App. LEXIS, 155, (March 2000). The award may be altered or
terminated upon proof of change in circumstances, McCarty v. McCarty, 863 S.W.2d 716 (Tenn.
Ct. App. 1992), the burden of which is upon the appellant.

       Courts are strictly abjured to balance the factors enumerated in Tenn. Code Ann. § 36-5-
101(d)(1) relative to a determination of spousal support issues. Watters v. Watters, 22 S.W.3d 817
(Tenn. Ct. App. 1999). Against this background, we have carefully reviewed the evidence and
conclude that it does not preponderate against the findings of the Chancellor. It is pertinent to
observe that the remedy fashioned by the Chancellor is fair to both parties and affords a somewhat
unusual respite to the appellant.

       The judgment is affirmed at the costs of the appellant, Stuart Edwin Lowenkron.



                                                     ___________________________________
                                                     WILLIAM H. INMAN, SENIOR JUDGE




                                               -2-